ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 00-374, concluding that WILLIAM P. WELAJ of SOMERVILLE, who was admitted to the bar of this State in 1973, should be suspended from the practice of law for a period of three months for violating RPC 1.7(b) (conflict of interest), RPC 1.7(c) (conflict of interest/ethics opinion), RPC 8.4(a) (knowingly assisting another to violate the Rules of Professional Conduct), and RPC 8.4(d) (conduct prejudicial to the administration of justice), and good cause appearing;
It is ORDERED that WILLIAM P. WELAJ is suspended from the practice of law for a period of three months and until the further Order of the Court, effective March 4, 2002; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.